295 F.2d 958
SIDE-O-MATIC UNLOADER CORPORATION, Appellantv.ALIQUIPPA BLOCK & SUPPLY COMPANY, Bopp Manufacturing Company, and Waterloo Unloader Corporation.
No. 13520.
United States Court of Appeals Third Circuit.
Argued October 20, 1961.
Decided December 4, 1961.

Appeal from the United States District Court for the Western District of Pennsylvania.
Rabe Ferguson Marsh, Jr., Judge.
Arnold B. Christen, Washington, D. C. (Fisher, Christen, & Goodson, Washington, D. C., Charles Hercus Just, York, Pa., Julian Miller, Brown, Critchlow, Flick, & Peckham, Pittsburgh, Pa., on the brief), for appellant.
Elmer S. Utzler, Pittsburgh, Pa. (Wm. H. Parmelee, Pittsburgh, Pa., on the brief), for appellees.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The judgment of the District Court will be affirmed on the opinion of Judge Marsh, 188 F.Supp. 510 (W.D.Pa.1960).